El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Luis Berríos y Manuel Berríos fueron denunciados en una corte municipal por un policía y la corte de distrito en grado de apelación condenó a Manuel Berríos a tres meses, de cárcel por el delito que se le imputó y- fue interpuesta por el apelante esta apelación. ' ..
La denuncia dice que Manuel y Luis Berríos maliciosa,, ilegal y voluntariamente penetraron a las, 3.50 minutos de. la madrugada en el salón de la casa de". Evangelista' Félix,> *930donde se celebraba un baile de invitados, lo que hicieron sin el consentimiento del portero, tratando de bailar en contra' de la voluntad de los concurrentes, pronunciando al propio tiempo ciertas frases que no reproducimos por ser indecen-tes, y otras como “Maldita sea la madre del guapo,” “Aquí no se baila más,” lo que dio lugar a que sé turbara la paz y la tranquilidad de los concurrentes:
Alega el apelante que la denuncia no imputa un delito porque no dice que las palabras que se le atribuyen fueran pronunciadas en presencia o al alcance de mujeres o niños en forma estrepitosa o inconveniente, que es requisito exi-gido por el artículo 368 del Código Penal para que esas pa-labras sean constitutivas de delito.
Esa es una de las maneras cómo puede ser cometido el delito de turbar la paz pública según dicho artículo, pero también especifica otra manera, cual es la de perturbar la paz o tranquilidad de algún vecindario o individuo con fuer-tes o inusitados gritos, conducta tumultuosa y ofensiva, o amenazas, vituperios, riñas, desafíos o provocaciones, en cuyo caso no es necesario que las palabras sean pronuncia-das en la presencia o al alcance de mujeres o niños; y como las palabras atribuidas al apelante son de amenaza y de pro-vocación, y como se alega que dieron lugar a que se pertur-bara la paz y tranquilidad de los concurrentes al baile, no tenemos duda alguna de que la denuncia imputa la comisión de un delito en la forma dicha, importando poco si el ape-lante entró en el salón de baile con permiso o sin permiso del dueño de la casa o del portero, ni si trataba de bailar en contra de la voluntad de los concurrentes al baile.
Alega también el apelante que la sentencia es contraria a la prueba, pero la lectura que hemos hecho de ella nos con-vence de lo contrario pues resulta que el apelante penetró en actitud violenta en un baile sin ser invitado y a pesar de la oposición del portero; que ya en el salón cogió una pa-reja para bailar y al decírsele que aquél era un baile de la clase de color, que no estaba invitado y que se retirase, dijo *931el apelante que bailaba de todos modos por sus pantalones o se acababa el baile, pronunciando las palabras que le im-puta la denuncia y otras de igual índole y tuvo una lucha con la gente del baile.
Se alega también como error el haber sido modificada la sentencia de la corte municipal que le impuso $25 de multa por la de tres meses de cárcel, fundada la corte de distrito en que éstos son hechos que están ocurriendo con frecuencia, y que por esto hubo prejuicio en la corte contra el apelante.
Las apelaciones en estos casos ante las cortes de distrito son juicios de nuevo y por esto no hay que tener en cuenta la pena que impusiera la corte municipal, sin que el hecho de que la corte de distrito tuviera en. cuenta para imponer la pena que son frecuentes hechos como los realizados por el apelante pueda ser considerado como erróneo ni perjudicial, pues está dentro de sus atribuciones la imposición de la pena y puede tener en cuenta la frecuencia del delito en la comunidad a fin de evitarlos. Confirmada.